HEDRICK, Judge.
The one question presented on this appeal is whether the trial judge correctly interpreted the intention of the legislature in enacting G.S. 153-272 which provides:
“Control of private collectors. — The board of county commissioners of any county is hereby empowered to regulate the collection and disposal of garbage by private persons, firms, or corporations outside of the incorporated cities and towns of the county for the purpose of encouraging and attempting to insure an adequate and continuing service of garbage collection and disposal where the board deems it to be desirable. In the exercise of such power, the board may issue a license to any private person, firm, or corporation to collect and/or dispose of garbage; may prohibit the collection and/or disposal of garbage by unlicensed persons, firms, or corporations; may grant to licensed persons, firms, or corporations the exclusive right to collect and/or dispose of garbage for compensation within a specified area and prohibit unauthorized persons, firms, or corporations from collecting and/or disposing of garbage within said area; and may regulate the fees charged by licensed persons, firms, and corporations for the collection and/or disposal of garbage to the end that reasonable compensation may be provided for such services. The board may adopt regulations pursuant to the power herein granted, and the violation of any such regulation shall be a misdemeanor, subject to a fine not exceeding fifty dollars ($50.00), or imprisonment not exceeding thirty days; each week that any such violation continues to exist shall be a separate offense.”
Appellants contend that the trial court erred in concluding that “garbage” is:
“[A] 11 putrescible solid wastes, including vegetable matter, animal offal, and carcasses of small animals (100 pounds or less), but excluding human body wastes, animal manure, and recognizable industrial by-products. Used milk cartons, or other discarded food containers that are not dry and clean shall be included in this definition.”
We do not agree.
*215It is fundamental that “[i]n the enactment of a statute, earlier acts on the same subject are generally presumed to have been in the knowledge and view of the legislature which is regarded as having adopted the new statute in the light thereof and with reference thereto.” 50 Am. Jur. Statutes § 354 (1944). In attempting to ascertain the legislative intent in enacting a statute, the terms of a statute are construed in light of related statutes then existing which are deemed to have been known and considered by the General Assembly. Hobbs v. Moore County, 267 N.C. 665, 149 S.E. 2d 1 (1966).
When G.S. 153-272 was enacted in 1961, G.S. 160-233, a related statute then existing, provided:
“Provide for removal of garbage. — The governing body may by ordinance provide for the removal, by wagon or carts, of all garbage, slops, and trash from the city; and when the same is not removed by the private individual in obedience to such ordinance, may require the wagons or carts to visit the houses used as residences, stores, and other places of habitation in the city, and also may require all owners or occupants of such houses who fail to remove such garbage or trash from their premises to have the garbage, slops, and trash ready and in convenient places and receptacles, and may charge for such removal the actual expense thereof.”
It seems clear that by the use of the word “trash” in connection with the word “garbage” in G.S. 160-233, the legislature intended that municipalities might enact ordinances providing for the collection and removal of both putrescible and non-putrescible wastes. The omission of the word “trash” in the 1961 enactment of G.S. 153-272 signifies the legislative intent to authorize counties to regulate the collection and disposal of only putrescible wastes.
The problem of the collection and disposal of waste of every sort, kind and description within the congested confines of our municipalities obviously varies considerably from that in our more rural and less congested counties. We think the legislature has recognized this difference by authorizing municipalities to enact ordinances for the collection and disposal of “solid wastes,” G.S. 160A-192, while it has authorized counties to regulate only the collection and disposal of “garbage.”
*216Judge McKinnon’s order in no way interferes with the authority of Robeson County to regulate the collection and disposal of “garbage” in accordance with his definition of the word. The judgment appealed from is
Affirmed.
Judge Graham concurs.
Judge Vaughn dissents.